Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 24 is objected to because of the following informalities:  “\” should be removed from the third line of the claim following “of the aircraft; and”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulte et al. (U.S. Publication No. 2013/0030607).
Regarding claim 1, Schulte et al. teaches an aircraft system that comprises a computer system in an aircraft; and a controller in the computer system configured to: (Abstract; See "A method for operating an aircraft to prevent/recover from a stall condition") receive an airspeed of the aircraft from a sensor system in the aircraft; (Abstract; See "detecting an actual vertical velocity of the aircraft") determine an amount of change in the airspeed of the aircraft; (Abstract; See "the vertical velocity error being based upon a comparison between the actual vertical velocity of the aircraft and a commanded vertical velocity of the aircraft") adjust, based on the amount of change in the airspeed of the aircraft, a margin within an initial margin within a boundary of an operational flight envelope for the aircraft defined by a maximum value for a parameter of the aircraft. (Abstract; See "The method further includes the steps of taking control of the aircraft from an operator of the aircraft, reducing a bank angle of the aircraft, pitching the aircraft downward, and increasing the airspeed of the aircraft if the aircraft's airspeed is outside an airspeed window if the aircraft is in one of the near stalled condition and the stalled condition.")
Regarding claim 2, Schulte et al. teaches further comprising the controller configured to control an operation of the aircraft based upon the margin within the initial margin from the boundary of the operational flight envelope. (Abstract; See "The method further includes the steps of taking control of the aircraft from an operator of the aircraft, reducing a bank angle of the aircraft, pitching the aircraft downward, and increasing the airspeed of the aircraft if the aircraft's airspeed is outside an airspeed window if the aircraft is in one of the near stalled condition and the stalled condition.")
Regarding claim 3, Schulte et al. teaches further comprising the controller configured to, based upon the margin within the initial margin within the boundary of the operational flight envelope, selectively adjust a group of settings for a group of aircraft systems in the aircraft. (Abstract; See "The method further includes the steps of taking control of the aircraft from an operator of the aircraft, reducing a bank angle of the aircraft, pitching the aircraft downward, and increasing the airspeed of the aircraft if the aircraft's airspeed is outside an airspeed window if the aircraft is in one of the near stalled condition and the stalled condition.")
Regarding claim 4, Schulte et al. teaches wherein the group of aircraft systems comprises a stall warning system. (Abstract; See "A method for operating an aircraft to prevent/recover from a stall condition")
Regarding claim 5, Schulte et al. teaches further comprising the controller configured to set at least one of: an automatic thrust trigger, a stick shaker setting, or an angle of attack limit based upon the margin within the initial margin within the boundary of the operational flight envelope of the aircraft. (Abstract; See "The method further includes the steps of taking control of the aircraft from an operator of the aircraft, reducing a bank angle of the aircraft, pitching the aircraft downward, and increasing 
Regarding claim 6, Schulte et al. teaches further comprising the controller configured to determine a magnitude of the amount of change in the airspeed of the aircraft based upon the airspeed of the aircraft and a target airspeed for the aircraft. (Abstract; See "the vertical velocity error being based upon a comparison between the actual vertical velocity of the aircraft and a commanded vertical velocity of the aircraft")
Regarding claim 7, Schulte et al. teaches further comprising the controller configured to determine that an adjustment to the margin within the initial margin within the boundary of the operational flight envelope is needed when the airspeed decreases below a selected Mach, wherein the selected Mach is a ratio of a target airspeed to a speed of sound. (Abstract; See "The method further includes the steps of taking control of the aircraft from an operator of the aircraft, reducing a bank angle of the aircraft, pitching the aircraft downward, and increasing the airspeed of the aircraft if the aircraft's airspeed is outside an airspeed window if the aircraft is in one of the near stalled condition and the stalled condition.")
Schulte et al. does not mention Mach, however, as defined in the claim, Mach is a ratio of a target airspeed to a speed of sound therefore, if the airspeed is below “an airspeed window” then the airspeed is below a selected Mach, the minimum Mach being the lower limit of the “airspeed window.”
Regarding claim 8, Schulte et al. teaches further comprising an activation logic in the controller configured to determine the amount of change in the airspeed of the aircraft and a settings adjuster in the controller configured to adjust the margin within the initial margin within the boundary of the operational flight envelope for the aircraft based on the amount of change in the airspeed of the aircraft. (Par. 0022; See "FIGS. 1A and 1B depict an illustrative embodiment of a method for automatically recovering from an aerodynamic stall or near-stall condition in an aircraft. In one embodiment, the illustrated method is computer-implemented and performed using one or more computer systems each comprising one or more processing units and one or more memory units, as will be more fully discussed 
Regarding claim 9, Schulte et al. teaches further comprising the controller configured to formulate margin within the initial margin within the boundary of the operational flight envelope such that a desired level of maneuver capability of the aircraft exists at a target airspeed. (Abstract; See "The method further includes the steps of taking control of the aircraft from an operator of the aircraft, reducing a bank angle of the aircraft, pitching the aircraft downward, and increasing the airspeed of the aircraft if the aircraft's airspeed is outside an airspeed window if the aircraft is in one of the near stalled condition and the stalled condition.")
Regarding claim 10, Schulte et al. teaches wherein the operational flight envelope defines a threshold for the parameter selected from one of: an angle of attack, or a coefficient of lift. (Par. 0002; See "Furthermore, a stall can occur when an excessive "angle of attack" of the airfoil results in a massive increase in drag and a loss of lift due to the disruption of airflow. The angle of attack is the angle between the airfoil's chord line and the direction of airflow. To maintain a given amount of lift, the angle of attack must be increased as speed through the air decreases.")
Regarding claim 11, Schulte et al. teaches further comprising the controller configured to receive at least one of: a flap configuration, an angle of attack, or a lift coefficient from the sensor system in the aircraft. (Par. 0002; See "In aerodynamics, a stall occurs when an airfoil of the aircraft cannot produce sufficient lift to support the aircraft at a particular airspeed and bank angle. Furthermore, a stall can occur when an excessive "angle of attack" of the airfoil results in a massive increase in drag and a loss of lift due to the disruption of airflow. The angle of attack is the angle between the airfoil's chord line and the direction of airflow. To maintain a given amount of lift, the angle of attack must be increased as speed through the air decreases. Stalling is an effect that occurs more frequently at lower speeds, although 
Regarding claim 12, Schulte et al. teaches further comprising the controller configured to run in a computer, in the computer system, selected from a group comprising: a crew alerting system, or a stall warning system. (Par. 0015; See "The present application represents a system and method for preventing the occurrence of aerodynamic stalls and for recovering from aerodynamic stall conditions. In one embodiment, the system and method are computer-implemented. In such an embodiment, the method takes on the form of software encoded in media that, when executed, is operable to prevent the occurrence of aerodynamic stalls and to recover from aerodynamic stall conditions.")
Regarding claim 13, Schulte et al. teaches wherein the amount of change in the airspeed of the aircraft comprises a decay in the airspeed of the aircraft. (Par. 0035; See "If, however, the vertical velocity is determined in step 301 to be outside the vertical velocity threshold, or the vertical acceleration is determined in step 303 to be outside the vertical acceleration threshold, or the actual aircraft airspeed is determined in step 305 to be below the airspeed threshold, step 117 (see FIG. lB, following marker C) is executed to determine if the timer has expired.")
Regarding claim 14, Schulte et al. teaches an aircraft system that comprises a computer system in an aircraft configured to: determine an amount of change in an airspeed of the aircraft; (Abstract; See "A method for operating an aircraft to prevent/recover from a stall condition includes the steps of detecting an actual vertical velocity of the aircraft, calculating vertical velocity error of the aircraft, the vertical velocity error being based upon a comparison between the actual vertical velocity of the aircraft and a commanded vertical velocity of the aircraft") adjust, from an initial adjustment, an operational flight envelope for the aircraft based on the amount of change in the airspeed of the aircraft to form an adjusted operational flight envelope; (Abstract; See "The method further includes the steps of taking control of the aircraft from an operator of the aircraft, reducing a bank angle of the aircraft, pitching the aircraft downward, and increasing the airspeed of the aircraft if the aircraft's airspeed is outside an airspeed window if the aircraft is in one of the near stalled condition and the stalled condition.") and adjust a group of settings used by a group of aircraft systems in the aircraft based the adjusted operational flight envelope. (Abstract; See "The method further includes the steps of taking control of the aircraft from an operator of the aircraft, reducing a bank angle of the aircraft, pitching the aircraft downward, and increasing the airspeed of the aircraft if the aircraft's airspeed is outside an airspeed window if the aircraft is in one of the near stalled condition and the stalled condition.")
Regarding claim 15, Schulte et al. teaches wherein in adjusting the operational flight envelope for the aircraft based on the amount of change in the airspeed of the aircraft, the computer system adjusts a current ceiling of the operational flight envelope for the aircraft based on the amount of change in the airspeed of the aircraft. (Abstract; See "The method further includes the steps of taking control of the aircraft from an operator of the aircraft, reducing a bank angle of the aircraft, pitching the aircraft downward, and increasing the airspeed of the aircraft if the aircraft's airspeed is outside an airspeed window if the aircraft is in one of the near stalled condition and the stalled condition.")
Regarding claim 16, Schulte et al. teaches wherein the group of aircraft systems is selected from at least one of a stall warning system, an angle of attack limit, or a crew alerting system. (Abstract; See "A method for operating an aircraft to prevent/recover from a stall condition")
Regarding claim 17, Schulte et al. teaches a method for adjusting an operational flight envelope for an aircraft, the method comprising: receiving, by a computer system in the aircraft, an airspeed of the aircraft from a sensor system in the aircraft; determining, by the computer system, an amount of change in the airspeed of the aircraft; (Abstract; See "A method for operating an aircraft to prevent/recover from a stall condition includes the steps of detecting an actual vertical velocity of the aircraft, calculating vertical velocity error of the aircraft, the vertical velocity error being based upon a comparison between the actual vertical velocity of the aircraft and a commanded vertical velocity of the aircraft") and adjusting, by the computer system using the amount of change in the airspeed of the aircraft, margin within an initial margin within a boundary of the operational flight envelope for the aircraft. (Abstract; See "The method further includes the steps of taking control of the aircraft from an operator of the aircraft, reducing a bank angle of the aircraft, pitching the aircraft downward, and increasing 
Regarding claim 18, Schulte et al. teaches further comprising: controlling, by the computer system using the margin within the initial margin within the boundary of the operational flight envelope, an operation of the aircraft. (Abstract; See "The method further includes the steps of taking control of the aircraft from an operator of the aircraft, reducing a bank angle of the aircraft, pitching the aircraft downward, and increasing the airspeed of the aircraft if the aircraft's airspeed is outside an airspeed window if the aircraft is in one of the near stalled condition and the stalled condition.")
Regarding claim 19, Schulte et al. teaches further comprising selectively adjusting, by the computer system using the margin within the initial margin within the boundary of the operational flight envelope, a group of settings for a group of aircraft systems in the aircraft. (Abstract; See "The method further includes the steps of taking control of the aircraft from an operator of the aircraft, reducing a bank angle of the aircraft, pitching the aircraft downward, and increasing the airspeed of the aircraft if the aircraft's airspeed is outside an airspeed window if the aircraft is in one of the near stalled condition and the stalled condition.")
Regarding claim 20, Schulte et al. teaches wherein the group of aircraft systems comprises a stall warning system. (Abstract; See "A method for operating an aircraft to prevent/recover from a stall condition")
Regarding claim 21, Schulte et al. teaches wherein controlling, by the computer system, the operation of the aircraft using the margin within the initial margin within the boundary of the operational flight envelope comprises setting, by the computer system using the margin within the initial margin within the boundary of the operational flight envelope to control operation of the aircraft, at least one of: an automatic thrust trigger, a stick shaker setting, or an angle of attack limit. (Abstract; See "The method further includes the steps of taking control of the aircraft from an operator of the aircraft, reducing a bank angle of the aircraft, pitching the aircraft downward, and increasing the 
Regarding claim 22, Schulte et al. teaches wherein determining, by the computer system, the amount of change in the airspeed of the aircraft comprises determining, by the computer system: a magnitude of the amount of change in the airspeed of the aircraft using the airspeed of the aircraft; and a target airspeed for the aircraft. (Abstract; See "the vertical velocity error being based upon a comparison between the actual vertical velocity of the aircraft and a commanded vertical velocity of the aircraft")
Regarding claim 23, Schulte et al. teaches further comprising: determining, by the computer system, an adjustment to the margin within the initial margin within the boundary of the operational flight envelope is needed when the airspeed decreases below a selected Mach, wherein the selected Mach is a ratio of a target airspeed to a speed of sound. (Abstract; See "The method further includes the steps of taking control of the aircraft from an operator of the aircraft, reducing a bank angle of the aircraft, pitching the aircraft downward, and increasing the airspeed of the aircraft if the aircraft's airspeed is outside an airspeed window if the aircraft is in one of the near stalled condition and the stalled condition.")
Schulte et al. does not mention Mach, however, as defined in the claim, Mach is a ratio of a target airspeed to a speed of sound therefore, if the airspeed is below “an airspeed window” then the airspeed is below a selected Mach, the minimum Mach being the lower limit of the “airspeed window.”
Regarding claim 24, Schulte et al. teaches further comprising: determining, by an activation logic in the computer system, the amount of change in the airspeed of the aircraft; and adjusting, by a settings adjuster in the computer system, the margin within the initial margin within the boundary of the operational flight envelope for the aircraft based on the amount of change in the airspeed of the aircraft. (Par. 0022; See "FIGS. IA and 1B depict an illustrative embodiment of a method for automatically recovering from an aerodynamic stall or near-stall condition in an aircraft. In one embodiment, the illustrated method is computer-implemented and performed using one or more computer systems each comprising one or more processing units and one or more memory units, as will be more fully 
Regarding claim 25, Schulte et al. teaches further comprising: selecting, by the computer system, the margin within the initial margin within the boundary of the operational flight envelope maintaining a desired level of maneuver capability for the aircraft at a target airspeed. (Abstract; See "The method further includes the steps of taking control of the aircraft from an operator of the aircraft, reducing a bank angle of the aircraft, pitching the aircraft downward, and increasing the airspeed of the aircraft if the aircraft's airspeed is outside an airspeed window if the aircraft is in one of the near stalled condition and the stalled condition.")
Regarding claim 26, Schulte et al. teaches the method of claim 17, wherein the operational flight envelope defines a threshold for a parameter selected from one of: an angle of attack, or a coefficient of lift. (Par. 0002; See "Furthermore, a stall can occur when an excessive "angle of attack" of the airfoil results in a massive increase in drag and a loss of lift due to the disruption of airflow. The angle of attack is the angle between the airfoil's chord line and the direction of airflow. To maintain a given amount of lift, the angle of attack must be increased as speed through the air decreases.")
Regarding claim 27, Schulte et al. teaches further comprising: receiving, by the computer system, at least one of: a flap configuration, angle of attack, or lift coefficient from the sensor system in the aircraft. (Par. 0002; See "In aerodynamics, a stall occurs when an airfoil of the aircraft cannot produce sufficient lift to support the aircraft at a particular airspeed and bank angle. Furthermore, a stall can occur when an excessive "angle of attack" of the airfoil results in a massive increase in drag and a loss of lift due to the disruption of airflow. The angle of attack is the angle between the airfoil's chord line and the direction of airflow. To maintain a given amount of lift, the angle of attack must be increased as speed through the air decreases. Stalling is an effect that occurs more frequently at lower speeds, although stalling 
Regarding claim 28, Schulte et al. teaches further comprising the computer system being selected from a group comprising: a crew alerting system, or a stall warning system in the computer system. (Par. 0015; See "The present application represents a system and method for preventing the occurrence of aerodynamic stalls and for recovering from aerodynamic stall conditions. In one embodiment, the system and method are computer-implemented. In such an embodiment, the method takes on the form of software encoded in media that, when executed, is operable to prevent the occurrence of aerodynamic stalls and to recover from aerodynamic stall conditions.")
Regarding claim 29, Schulte et al. teaches wherein the amount of change in the airspeed of the aircraft comprises a decay in the airspeed of the aircraft. (Par. 0035; See "If, however, the vertical velocity is determined in step 301 to be outside the vertical velocity threshold, or the vertical acceleration is determined in step 303 to be outside the vertical acceleration threshold, or the actual aircraft airspeed is determined in step 305 to be below the airspeed threshold, step 117 (see FIG. lB, following marker C) is executed to determine if the timer has expired.")
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Tanguy et al. (U.S Publication No. 2016/0347468) teaches a method and device for activating the display of at least one stall margin indicator of an aircraft. 
Ludtke II (U.S Publication No. 2018/0017410) teaches a system and method for dynamically determining and indicating an aircraft bank limit on an aircraft instrument panel.
Leopold et al. (U.S Patent No. 9,703,293) teaches an aircraft stall protection system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 8:30am-6:30pm (EST) Monday-Thursdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Art Unit 3661  
4/08/2021

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661